 
EXHIBIT 10.1
 
PEDEVCO CORP.
SERIES B CONVERTIBLE PREFERRED STOCK AND WARRANT
SUBSCRIPTION AGREEMENT
 
Series B Convertible Preferred Stock Shares and Warrants
 
Date: August 17, 2017
Full Subscription Commitment: USD12,000,000.00

 
1.            
Subscription:
 
(a)           The undersigned purchasers, namely (i) Dragon Gem Limited and (ii)
Absolute Frontier Limited (collectively, the “Participants” and each, a
“Participant”) hereby apply to purchase restricted Series B Convertible
Preferred Stock (the “Series B Preferred” or the “Shares”) of PEDEVCO Corp., a
Texas corporation (the “Company”), and warrants exercisable for common stock of
the Company (the “Warrants”), in the amounts set forth below its signature on
this signature page of this Agreement, in accordance with the terms and
conditions of: (1) this Subscription Agreement (the “Subscription” or
“Agreement”); (2) the form of Warrant which is attached hereto as Exhibit A; and
(3) the Amended and Restated Certificate of Designations of PEDEVCO Corp.
Establishing the Designations, Preferences, Limitations and Relative Rights of
its Series B Convertible Preferred Stock (the “Certificate”), which is attached
hereto as Exhibit C.
 
(b)           Before this Subscription is considered, the Participant must
complete, execute and deliver to the Company the following:
 
(i)           This Subscription;
 
(ii)           The Warrant attached hereto as Exhibit A;
 
(iii)           The Certificate of Accredited Investor Status And Investor
Information, attached hereto as Exhibit B, and
 
(iv)         The Participant’s check in the amount set forth on the signature
page hereof in exchange for the Shares and the Warrants purchased, or wire
transfer sent according to the Company’s instructions.
 
(c)           This Subscription is irrevocable by the Participant.
 
(d)           This Subscription is not transferable or assignable by the
Participant.
 
(e)          This Subscription may be rejected in whole or in part by the
Company in its sole discretion prior to the Closing (as defined in Section 1(g)
hereof), regardless of whether Participant’s funds have theretofore been
deposited by the Company. Participant’s execution and delivery of this
Subscription will not constitute an agreement between the undersigned and the
Company until this Agreement has been accepted and executed by the Company. In
the event this Subscription is rejected by the Company, all funds and documents
tendered by the Participant shall be returned and the parties' obligations
hereunder, shall terminate.
 


 

 
 
 
 
(f)           The Participant shall be issued on the Warrant Issuance Date (as
defined below) Warrants in substantially the form attached hereto as Exhibit A
to acquire the number of shares of common stock of the Company as set forth on
the signature page hereto, provided that Warrants exercisable for a maximum
number of shares of common stock of the Company equal to ten percent (10%) of
the Company’s Issued Shares (as defined below) as calculated as of the Warrant
Issuance Date shall be issued to Participants in this Offering. The Warrants
shall have a three (3) year term and be exercisable on a cash basis at a price
per share equal to the Warrant Exercise Price (as defined below). The shares of
common stock issuable upon exercise of the Warrants shall be referred to herein
as the “Warrant Shares”. The Shares, and the shares of common stock issuable
upon exercise of the Shares, the Warrants, and the Warrant Shares collectively
are referred to herein as the “Securities”.
 
(g)           For purposes of this Agreement:
 
(i)           “Affiliate” means (x) any Person directly or indirectly
controlling, controlled by or under common control with another Person, or (y)
any manager, director, officer, partner or employee of a Person; a Person shall
be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract, or otherwise.
 
(ii)           “Conversion Terms” shall be the terms and conditions of the
conversion of the Company’s Shares into common stock of the Company as set forth
in the Certificate.
 
(iii)           “Dividend Forfeiture” shall mean the forfeiture of certain
dividend rights held by the Shares as set forth in the Certificate.
 
(iv)          “Issued Shares” shall mean the Company’s issued and outstanding
shares of common stock and preferred stock, on an as-converted to common stock
basis. For avoidance of doubt, for purposes of determining the number of “Issued
Shares,” the calculation shall include the Shares (including Debt Conversion
Shares) on an as-converted to common stock basis (or shares of common stock
issued upon conversion of the Shares if already converted), but shall not
include the Warrants, or any other options, warrants, convertible securities or
non-issued shares under the New Plan.
 
(v)         “Material Adverse Effect” means any change, event, development or
occurrence, individually or with all other changes, events, developments or
occurrences, that has or is reasonably likely to (a) have a material adverse
effect on the business, prospects, assets, results of operations or financial
condition of the Company or (b) prevent or materially delay consummation of the
transactions contemplated hereby or otherwise prevent the Company from
performing its obligations under this Agreement on a timely basis in any
material respect.
 
(i)           “NYSE American Approval” shall mean such approvals as may be
required by the NYSE American in connection with conversion of the Shares into
Company common stock, issuance of the Warrants and Warrant Shares upon exercise
thereof, and creation of the New Plan, including, if necessary, initial listing
approval of the shares of common stock issuable upon conversion of the Shares
and Warrant Shares on the NYSE American.
 
(ii)           “New Plan” shall mean the Company’s equity incentive plan as
adopted or amended by the Board of Directors prior to Closing, subject to
receipt of Shareholder Approval and NYSE American Approval post-Closing.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
2

 
 
 
(iii)        “Person” means any individual, corporation, partnership, joint
venture, limited liability company, trust, unincorporated organization or
governmental entity.
 
(iv)           “Placement Agent” means Somerley International (Beijing) Limited.
 
(v)           “Shareholder Approval” shall mean the receipt of the requisite
approval from the Company’s shareholders necessary to approve the Conversion
Terms (defined below), Dividend Forfeiture (defined below), creation of the New
Plan (defined below), and such other matters that are required to be approved by
the shareholders of the Company pursuant to applicable NYSE American and SEC
rules and regulations.
 
(vi)        “Warrant Issuance Date” shall mean the date five (5) business days
following the later to occur of (x) the Company’s receipt of Shareholder
Approval (as defined below) and (y) the Company’s receipt of NYSE American
Approval (as defined below).
 
(vii)           “Warrant Exercise Price” shall mean the five (5) day trailing
average closing price (or the closing bid, if no sales were reported) of the
Company’s publicly-traded common stock on the Warrant Issuance Date as quoted on
the NYSE American (or other quotation system if not traded on the NYSE
American).
 
(b)           The closing (the “Closing”) of this offering (the “Offering”) is
scheduled to occur as soon as possible, but no later than September 30, 2017,
unless extended upon mutual written agreement by the Participants and the
Company. The Closing of this Offering will be for a minimum of 542,790 Shares
(the “Aggregate Shares”) representing 53.68% of the Company’s Issued Shares at
Closing (the “Company Percentage”) (subject to increase as set forth below),
accompanied by the Company’s obligation to issue the Warrants as set forth on
the signature page hereto, provided that Warrants exercisable for a maximum
number of shares of common stock of the Company not to exceed ten percent (10%)
of the Company’s Issued Shares as calculated as of the Warrant Issuance Date,
resulting in at least USD 12,000,000 of gross proceeds to the Company. The
number of Shares issuable to Absolute Frontier Limited shall be increased by
26,480 Shares, with a corresponding proportional increase to the Company
Percentage, in the event $500,000 of the gross proceeds received by the Company
in the Offering is used by the Company to repay existing Company debt pursuant
to the Debt Conversion Agreement. The number of Aggregate Shares issuable at
Closing collectively to the Participants shall be adjusted based on the
Company’s Issued Shares as calculated immediately prior to Closing such that the
Aggregate Shares issuable collectively to the Participants shall equal the
Company Percentage as calculated at such time; provided, however, the number of
Shares issuable to Dragon Gem Limited shall not exceed 49.0% of the Company’s
Issued Shares at Closing, with any and all additional Shares to be issued to
Absolute Frontier Limited at Closing.
 
(c)           Conditions to Closing. Closing shall be conditioned upon the
following, unless waived in writing by the Company and the Participant:
 
(i)           Series A Convertible Preferred Stock Conversion: On or prior to
Closing, the Company shall have taken such actions as are necessary or required
to complete the Series A Conversion and all of the issued and outstanding shares
of Series A Convertible Preferred Stock of the Company (the “Series A
Preferred”) shall have converted into common stock of the Company or forfeited
and cancelled (the “Series A Conversion”).
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
3

 
 
 
 
(ii)           Debt Restructuring: On or prior to Closing, the Company shall
have completed the conversion, satisfaction and/or discharge of all Company debt
other than the Permitted Debt. For purposes of this Agreement, “Permitted Debt”
shall mean: (x) those certain Senior Secured Promissory Notes, dated May 12,
2016, entered into with each of BBLN-PEDCO Corp. and BHLN-PEDCO Corp., with an
aggregate outstanding principal amount not to exceed USD 5.8 million at Closing
(the “Tranche A Debt”); (y) seven (7) secured promissory notes, dated March 22,
2013, as amended to date, with an aggregate outstanding principal amount not to
exceed USD 475,000 at Closing. All Company debt to be converted into Shares
shall be converted simultaneously with the Closing of the Offering pursuant to
the terms of a Debt Repayment and Conversion Agreement (the “Debt Conversion
Shares” and the “Debt Conversion Agreement”), with no Shares to be issued and
outstanding immediately prior to Closing. In addition, on or prior to Closing,
the Company shall have completed the restructure of the Tranche A Debt on terms
acceptable to Participant.
 
(iii)           Voting Agreements: The Company shall have entered into voting
agreements with key shareholders of the Company necessary to secure Shareholder
Approval.
 
(iv)           Certificate: The Company shall have filed the Certificate with
the Secretary of State of the State of Texas, which Certificate provides for, in
part, the automatic conversion of all Shares, including the Debt Conversion
Shares, into common stock of the Company upon Shareholder Approval and NYSE
American Approval and shall continue to be in full force and effect.
 
(v)           NYSE American Confirmation: The Company shall have received
confirmation that issuance of the Shares and the Warrants at Closing shall not
require Company shareholder approval prior to Closing, and that the additional
listing on the NYSE American of the shares of Company common stock upon
conversion of the Shares pursuant to the Certificate is approved pending receipt
of Shareholder Approval (the “NYSE American Closing Approval”).
 
(vi)           Board Approval: The Company shall have delivered a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing,
certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Subscription, the Certificate,
the Warrants and the other transaction documents and the issuance (or
reservation of) of the Securities and an increase in the authorized number of
members of the Board of Directors of the Company. The Company shall have
performed in all material respects all obligations and covenants herein required
to be performed by it on or prior to the Closing.
 
(vii)           Regulatory Approval. The Company shall have received approval
for the transactions contemplated herein by such U.S. regulatory committees as
may be required by Participant and the Company upon mutual agreement prior to
Closing.
 
(d)           The Company shall pay to the Placement Agent, the Company’s
financial advisor in the Offering, a cash commission equal to 7.0% of the cash
investment received from the Participant in the Offering, excluding any
consideration received by the Company upon future exercise of the Warrants (the
“Placement Agent Fee”).
 
(e)           The Company plans to use the proceeds from the Offering as
follows: (i) fund development of the Company’s existing oil and gas assets; (ii)
fund additional asset acquisitions and business combinations consistent with the
Participants’ vision for growing the Company; (iii) for general working capital,
including funding expenses related to the Offering; (iv) repayment of not to
exceed $500,000 in existing Company debt at Closing; and (v) fund such
additional Company debt repayment and/or repurchase or redemption of Debt
Conversion Shares at or following Closing as approved by the Participants and
the Company’s Board of Directors.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
4

 
 
 
 
(f)           Participant hereby agrees not to, and will cause its Affiliates
not to, enter into any “put equivalent position” as such term is defined in Rule
16a-1 under the Securities Exchange Act of 1934, as amended, or short sale
position with respect to the Securities.
 
(g)           Post-Closing Covenants.
 
(i)           It is the parties’ intention that upon Closing, existing Company
management shall remain in place and will continue to oversee the post-Closing
company’s operations, subject to Board of Directors approval.  Upon Closing, the
Company Board of Directors shall be composed of six (6) members, comprised of
existing Board members Frank C. Ingriselli, Elizabeth P. Smith, and Adam McAfee,
and up to three (3) designees of the Participant, at least two (2) of whom shall
be “independent” as defined under applicable NYSE American and SEC regulations.
In addition, upon receipt of Board and Shareholder Approval, the Company shall
be renamed and rebranded as mutually agreed by the Company and the Participant.
 
(ii)         Within sixty (60) days of the Closing, the Company shall use
commercially reasonable efforts to file all the required documents with the
Securities and Exchange Commission (the “SEC”) necessary to seek Shareholder
Approval.
 
(iii)        The Company shall use commercially reasonable efforts to file all
the required documents with the SEC to raise funds through a registered public
offering (a “Secondary Offering”), pursuant to the terms and conditions set
forth in the Debt Conversion Agreement, which terms and conditions shall be
approved by the Participant.
 
(iv)         After Closing, the then-constituted Board of Directors of the
Company shall confer on the New Plan to be proposed as follows: (x) Upon receipt
of Shareholder Approval and NYSE American Approval, the Company may issue
fully-vested restricted stock (the “Vested Shares”) equal to 5% of the Company’s
Issued Shares as calculated immediately following the later to occur of (i)
Shareholder Approval and (ii) NYSE American Approval, to designated then-current
members of Company management. In order to satisfy the recipients’ tax
obligations with respect to the receipt of the Vested Shares, the Company may
withhold otherwise deliverable shares having a value equal to the amount
required to be withheld, and shall remit the required amounts to the taxing
authorities as permitted under the New Plan on behalf of the recipients. At or
before the Closing, designated current members of Company management shall enter
into side letters with the Company providing that, in the event the Company does
not grant the Vested Shares as described above to such management members by the
earlier to occur of (i) the date of approval of the New Plan by shareholders of
the Company, and (ii) the date that is 180 days following the Closing (such
date, the “Trigger Date”), then the Company shall pay to each such management
member a cash bonus amount equal to the value that such Vested Shares would have
had as calculated on the Trigger Date. Upon the later to occur of receipt of (i)
Shareholder Approval and (ii) NYSE American Approval, in order to incentivize
Company management, new oil and gas operational team members, employees, Board
members and designated advisors going forward, the Company shall grant
additional awards available under the New Plan as options and restricted stock
subject to future vesting, with existing Company management receiving restricted
stock of the Company (the “Unvested Management Shares”) immediately following
Shareholder Approval, that together with the Vested Shares would equal 10% of
the Issued Shares. The Unvested Management Shares will vest on a schedule to be
determined by the Board of Directors. New oil and gas operational team members
and other employees will receive restricted stock or options of the Company from
the remaining available shares in the New Plan per the recommendations of the
Board of Directors.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
5

 
 
 
 
2.        Representations by Participant. In consideration of the Company’s
potential acceptance of the Subscription, each Participant individually, and not
jointly or severally, makes the following representations and warranties to the
Company, which warranties and representations shall survive any acceptance of
the Subscription by the Company:
 
(a)             Without limiting its right to rely upon the representations and
warranties of the Company in Section 4, prior to the time of purchase of the
Shares, Participant has had an opportunity to review the Certificate and the
Company’s reports, schedules, forms, statements and other documents filed by it
with the United States Securities and Exchange Commission (the “SEC Reports”),
and Participant has had the opportunity to ask questions and receive any
additional information from persons acting on behalf of the Company to verify
Participant’s understanding of the terms thereof and of the Company’s business
and status thereof. Participant acknowledges that no officer, director,
broker-dealer, placement agent, finder or other person affiliated with the
Company has given Participant any information or made any representations, oral
or written, other than as provided in the SEC Reports and herein, on which
Participant has relied upon in deciding to invest in the Securities, including
without limitation, any information with respect to future acquisitions, mergers
or operations of the Company or the economic returns which may accrue as a
result of the acquisition of the Securities.
 
(b)            Participant acknowledges that Participant has not seen, received,
been presented with, or been solicited by any leaflet, public promotional
meeting, newspaper or magazine article or advertisement, radio or television
advertisement, or any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) with respect to
the Securities.
 
(c)            The Securities are being acquired for Participant’s own account
and not with a view to immediately resale the Securities in violation of the
Securities Act.
 
(d)           Participant acknowledges that the Securities have not been
registered under the Securities Act of 1933, as amended (the "Securities Act"),
or qualified under any blue sky laws, in reliance, in part, on Participant’s
representations, warranties and agreements made herein.
 
(e)           Other than the rights specifically set forth in this Subscription
and disclosed in the SEC Reports, Participant represents, warrants and agrees
that the Company and the officers of the Company (the “Company’s Officers”) are
under no obligation to register or qualify the Securities under the Securities
Act or under any state securities law, or to assist the undersigned in complying
with any exemption from registration and qualification.
 
(f)             Participant represents that Participant meets the criteria for
participation because: (i) Participant has a pre-existing personal or business
relationship with the Company or one or more of its partners, officers,
directors or controlling persons; or (ii) by reason of Participant’s business or
financial experience, or by reason of the business or financial experience of
its financial advisors who are unaffiliated with, and are not compensated,
directly or indirectly, by the Company or any affiliate or selling agent of the
Company, Participant is capable of evaluating the risk and merits of an
investment in the Securities and of protecting its own interests;
 
(g)             Participant represents that Participant is an “accredited
investor” as such term is defined in Rule 501 of the Securities Act, and has
executed the Certificate of Accredited Investor Status and Investor Information,
attached hereto as Exhibit B.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
6

 
 
 
 
(h)         Participant understands that the right to transfer the Securities
will be restricted unless the transfer is not in violation of the Securities Act
and any other applicable state or foreign securities laws (including investment
suitability standards), that the Company will not consent to a transfer of the
Securities unless the transferee represents that such transferee meets the
financial suitability standards required of an initial participant, and that the
Company has the right, in its absolute discretion, to refuse to consent to such
transfer; provided that the Securities may be transferred to Permitted
Transferees (as defined in the Certificate) without Company consent.
 
(i)           Participant has been advised to consult with its own attorney or
attorneys regarding all legal matters concerning an investment in the Company
and the tax consequences of purchasing the Securities, and has done so, to the
extent Participant considers necessary.
 
(j)           Participant acknowledges that the tax consequences of investing in
the Company will depend on particular circumstances, and neither the Company,
the Company’s Officers, any other investors, nor the partners, shareholders,
members, directors, agents, officers, employees, affiliates or consultants of
any of them, will be responsible or liable for the tax consequences to
Participant of an investment in the Company. Participant will look solely to and
rely upon its own advisers with respect to the tax consequences of this
investment.
 
(k)           All information which Participant has provided to the Company
concerning Participant, its financial position and its knowledge of financial
and business matters, and any information found in the Certificate of Accredited
Investor Status and Investor Information, is truthful, accurate, correct, and
complete as of the date set forth herein.
 
(m)         Each certificate or instrument representing securities issuable
pursuant to this Agreement will be endorsed with the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
3.           Representations and Warranties by the Company. The Company
represents and warrants to Participant that:
 
(a)           Due Formation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to own or
lease its properties and assets and to carry on its business as now being
conducted. The Company is duly qualified as a foreign entity to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect on the business, operations or financial condition of the
Company.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
7

 
 
 
(b)           Capitalization. The Company is authorized under its Certificate of
Formation, as amended, to issue 200,000,000 shares of common stock. The
Company’s disclosure of its issued and outstanding capital stock in its most
recent SEC Filing containing such information is accurate in all material
respects as of the date indicated in such SEC Filing. All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid and nonassessable; none of such shares were
issued in violation of any pre-emptive rights; and such shares were issued in
compliance in all material respects with applicable state and federal securities
law and any rights of third parties. No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to the issuance by the
Company of any securities of the Company, including, without limitation, the
Securities. Except for stock options, warrants and other convertible securities
described in the SEC Filings, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind, except as contemplated by this Agreement. Except for
voting agreements contemplated to be entered into in favor of the Participant at
or around the Closing, there are no voting agreements, buy-sell agreements,
option or right of first purchase agreements or other agreements of any kind
among the Company and any of the securityholders of the Company relating to the
securities of the Company held by them. Except as provided in the Debt
Conversion Agreement, no Person has the right to require the Company to register
any securities of the Company under the Securities Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person. The issuance and sale of
the Shares and Warrants hereunder will not obligate the Company to issue shares
of common stock or other securities to any other Person (other than the
Participant and the holders of the debt who will be issued the Debt Conversion
Shares) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security. The Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
 
(c)           Authority; Enforceability. This Subscription, the Certificate, and
the Warrants delivered together with this Subscription or in connection herewith
have been duly authorized, executed, and delivered by the Company and are legal,
valid and binding agreements, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity; and the Company
has the requisite corporate power and authority and has taken all requisite
corporate action necessary for, and no further action on the part of the
Company, its officers, directors and stockholders is necessary for, (i) the
authorization, execution and delivery of this Subscription, the Certificate, and
the Warrants, (ii) the authorization of the performance of all obligations of
the Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Shares and Warrants.
 
(d)         No General Solicitation. Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Securities.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
8

 
 
 
 
(e)          Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Subscription, except for the approval of the NYSE American, the filing of
the Certificate and the amended Series A Preferred Certificate of Designations
with the Secretary of State of Texas, applicable state securities laws and
Regulation D of the Securities Act. Subject to the accuracy of the
representations and warranties of the Participant set forth in Section 2 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Shares and Warrants and (ii) the other transactions contemplated by this
Subscription, the Certificate and the Warrants from the provisions of any
stockholder rights plan or other “poison pill” arrangement, any anti-takeover,
business combination or control share law or statute binding on the Company or
to which the Company or any of its assets and properties is subject that is or
could reasonably be expected to become applicable to the Participant as a result
of the transactions contemplated hereby, including without limitation, the
issuance of the Shares and the Warrants and the ownership, disposition or voting
of the Securities by the Participant or the exercise of any right granted to the
Participant pursuant to this Subscription or the other transaction documents
relating hereto.
 
(f)           No Litigation. There is no action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened
against the Company or any of its subsidiaries that questions the validity of
this Subscription or the right of the Company to enter into it, or to consummate
the transactions contemplated hereby or thereby, or that might result, either
individually or in the aggregate, in any material adverse changes in the assets,
condition or affairs of the Company, financially or otherwise, or any change in
the current equity ownership of the Company, nor is the Company aware that there
is any basis for the foregoing. Neither the Company nor any of its subsidiaries
is a party or subject to the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality. There is no
action, suit, proceeding or investigation by the Company or any of its
subsidiaries currently pending or which the Company or any of its subsidiaries
intends to initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business, or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
 
(g)           Compliance with Other Instruments.
 
(i)           The Company is not in violation or default (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company), of any provisions of its formation
documents, bylaws or of any instrument, judgment, order, writ, decree or
contract to which it is a party or by which it is bound or, to its knowledge, of
any provision of federal or state statute, rule or regulation applicable to the
Company, nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived). The execution, delivery and performance of this
Subscription, the Certificate and the Warrants, and the consummation of the
transactions contemplated hereby will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a breach or default under any such provision, instrument,
judgment, order, writ, decree or contract or an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company.
 
(ii)           To its knowledge, the Company has avoided every condition, and
has not performed any act, the occurrence of which would result in the Company’s
loss of any right granted under any license, distribution agreement or other
agreement.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
9

 
 
 
(h)          Tax Returns and Payments. The Company has filed all tax returns and
reports as required by law. These returns and reports are true and correct in
all material respects. The Company has paid all taxes and other assessments due.
 
(i)           Permits. The Company and each of its subsidiaries has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business, the lack of which could materially and adversely affect
the business, properties, prospects, or financial condition of the Company. The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.
 
(j)           Offering Valid. Assuming the accuracy of the representations and
warranties of Participant contained in Section 2 hereof, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act, and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws. Neither the
Company nor any agent on its behalf has solicited or will solicit any offers to
sell or has offered to sell or will offer to sell all or any part of the Shares
to any person or persons so as to bring the sale of such Shares by the Company
within the registration provisions of the Securities Act or any state securities
laws. Subject to receipt of required NYSE American Closing Approval, at or prior
to Closing the issuance and sale of the Securities does not contravene the rules
and regulations of the NYSE American.
 
(k)          Valid Issuance. The Shares and the Warrants have been duly and
validly authorized and, when issued and paid for pursuant to this Subscription,
will be validly issued, fully paid and nonassessable, and shall be free and
clear of all encumbrances and restrictions (other than those created by the
Participant), except for restrictions on transfer set forth in the transaction
documents or imposed by applicable securities laws.
 
(l)           SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the one year preceding the date hereof (collectively, the
“SEC Filings”). At the time of filing thereof, the SEC Filings complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the SEC thereunder. All
material agreements to which the Company is a party or to which the property or
assets of the Company is subject are included as part of or identified in the
SEC Filings, to the extent such agreements are required to be included or
identified pursuant to the rules and regulations of the SEC.
 
(m)         Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
10

 
 
 
 
(n)           Financial Statements. The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company as of the dates shown and its consolidated
results of operations and cash flows for the periods shown, subject in the case
of unaudited financial statements to normal, immaterial year-end audit
adjustments, and such consolidated financial statements have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and except that the unaudited
financial statements may not contain all footnotes required by GAAP, and, in the
case of quarterly financial statements, except as permitted by Form 10-Q under
the Exchange Act). Except as set forth in the financial statements of the
Company included in the SEC Filings filed prior to the date hereof, the Company
has not incurred any liabilities, contingent or otherwise, except those incurred
in the ordinary course of business, consistent (as to amount and nature) with
past practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.
 
(o)           Brokers and Finders. Other than the Placement Agent, no Person
will have, as a result of the transactions contemplated by this Subscription,
the Certificate and the Warrants, any valid right, interest or claim against or
upon the Company or Participant for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company. No Participant shall have any obligation with respect to
any fees, or with respect to any claims made by or on behalf of other Persons
for fees, in each case of the type contemplated by this Section 3(o) that may be
due in connection with the transactions contemplated by this Subscription, the
Certificate or the Warrants.
 
(p)          Transactions with Affiliates. None of the executive officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company (other
than as holders of stock options, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
 
(q)           Disclosures. Neither the Company nor any Person acting on its
behalf has provided the Participant or their agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or its subsidiaries,
other than with respect to the transactions contemplated hereby which will be
disclosed in a Current Report on Form 8-K within four business days of the
Closing. The SEC Filings do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. The Company understands and confirms that the Participant will rely
on the foregoing representations in effecting transactions in securities of the
Company.
 
(r)          Required Filings. Except for the transactions contemplated by this
Subscription, including the acquisition of the Securities contemplated hereby,
no event or circumstance has occurred or information exists with respect to the
Company or its business, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(s)           Manipulation of Price. The Company has not, and, to the Company’s
knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
11

 
 
 
 
4.             Agreement to Indemnify. The Company agrees to indemnify and hold
harmless each Participant and its Affiliates, and their respective directors,
officers, members, managers, employees, and agents, from and against any and all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable and documented attorney fees and disbursements and other documented
out-of-pocket expenses reasonably incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under this Subscription, the Certificate and the Warrants, and will reimburse
any such Person for all such amounts as they are incurred by such Person solely
to the extent such amounts have been finally judicially determined not to have
resulted from such Person’s fraud or willful misconduct.
 
5.           Subscription Binding on Heirs, etc. This Subscription, upon
acceptance by the Company, shall be binding upon the heirs, executors,
administrators, successors and assigns of the Participant. If the undersigned is
more than one person, the obligations of the undersigned shall be joint and
several and the representations and warranties shall be deemed to be made by and
be binding on each such person and his or her heirs, executors, administrators,
successors, and assigns.
 
6.             Execution Authorized. If this Subscription is executed on behalf
of a corporation, partnership, trust or other entity, the undersigned has been
duly authorized and empowered to legally represent such entity and to execute
this Subscription and all other instruments in connection with the Securities
and the signature of the person is binding upon such entity.
 
7.             Governing Law. This Subscription shall be construed in accordance
with the laws of the State of Texas.
 
8.            Dispute Resolution. In the event of any dispute arising out of or
relating to this Subscription, then such dispute shall be submitted to binding
arbitration with the Houston, Texas branch of the American Arbitration
Association (“AAA”) to be governed by AAA’s Commercial Rules of Arbitration (the
“AAA Rules”) and heard before one arbitrator. The parties shall attempt to
mutually select the arbitrator. In the event they are unable to mutually agree,
the arbitrator shall be selected by the procedures prescribed by the AAA Rules.
Notwithstanding anything in the AAA Rules to the contrary, discovery shall be
limited exclusively to the mutual production of documents, and written
submissions to the arbitrator shall be limited to one brief from each party and
one responsive brief from each party.
 
9.            Further Assurances. The Company and Participant hereby covenant
that they will, whenever and as reasonably requested by the other party, do,
execute, acknowledge and deliver any and all such other and further acts, deeds,
confirmations, and any instruments of further assurance, approvals and consents
as may reasonably be requested in order to complete, insure and perfect the
transactions contemplated herein.
 
10.          Commercially Reasonable Efforts. Each party shall use commercially
reasonable efforts to timely satisfy each of the conditions to the Closing. No
party shall intentionally perform or fail to perform any act that, if performed
or omitted to be performed, would prevent or excuse the performance of this
Agreement or any of the transactions contemplated hereby.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
12

 
 
 
 
11.             Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
12.             Entire Agreement, Amendments and Waivers. This Agreement
constitutes the entire agreement of the parties regarding the subject matter of
the Agreement and expressly supersedes all prior and contemporaneous
understandings and commitments, whether written or oral, with respect to the
subject matter hereof. No variations, modifications, changes or extensions of
this Agreement or any other terms hereof shall be binding upon any party hereto
unless set forth in a document duly executed by such party or an authorized
agent of such party.
 
13.             Counterparts, Effect of Facsimile, Emailed and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, may be
executed in one or more counterparts, all of which shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”) shall be treated
in all manner and respects as an original executed counterpart and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party, each
other party shall re execute the original form of this Agreement and deliver
such form to all other parties. No Party shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.
 
 
 
 
 
 
 
 
[Remainder of page left intentionally blank. Signature pages follow.]
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
13

 
Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her/its subscription for the purchase of
Shares of the Company, this 17th day of August, 2017.
 
 
 
PARTICIPANT
 
 
 
DRAGON GEM LIMITED
 
 
 
/s/ Michael P. Joy
 
(Signature
 
 
 
By: Michael P. Joy
 
 
 
Its: Director’s Representative
 
 
 
Shares Purchased: _________________
 
 
 
Wire Transfer Sent in the Amount of:
 
 
 
$_________________________________
 
 
 
 
 
 
 
ABSOLUTE FRONTIER LIMITED
 
 
 
/s/ Michael P. Joy
 
(Signature
 
 
 
By: Michael P. Joy
 
 
 
Its: Director’s Representative
 
 
 
Shares Purchased:___________________
 
 
 
Wire Transfer Sent in the Amount of:
 
 
 
$_________________________________

 
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
14

 
The Company has accepted this subscription this 17th day of August, 2017
 
 
 
 
“COMPANY”
 
 
 
PEDEVCO CORP.,
 
a Texas corporation
 
 
 
 
 
 
 
 
 
By:/s/ Michael L. Peterson
 
Michael L. Peterson
 
President and Chief Executive Officer
 
 
 
 
 
 
 
Address for notice:
 
 
 
PEDEVCO Corp.
 
4125 Blackhawk Plaza Circle, Suite 201
 
Danville, California 94506
 
Attn: Corporate Counsel

 


 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 
15

 

 
Exhibit A
 
Form of Warrant
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 

 

 
Exhibit B
 
CERTIFICATE OF ACCREDITED INVESTOR STATUS AND INVESTOR INFORMATION
 
Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:
 
______
a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934, as amended (the “Securities Exchange Act”); an insurance company as
defined in Section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; a small business investment company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958; a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees, and such
plan has total assets in excess of $5,000,000; an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;
 
____          

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
 
____          

an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;
 
____          

a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000. For
purposes of this item, "net worth" means the excess of total assets at fair
market value (including personal and real property, but excluding the estimated
fair market value of a person's primary home) over total liabilities. Total
liabilities excludes any mortgage on the primary home in an amount of up to the
home's estimated fair market value as long as the mortgage was incurred more
than 60 days before the Securities are purchased, but includes (i) any mortgage
amount in excess of the home's fair market value and (ii) any mortgage amount
that was borrowed during the 60-day period before the closing date for the sale
of Securities for the purpose of investing in the Securities;
 
____          

a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
____          

a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment;
 
____          

an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or
 
____          

an individual who is a director or executive officer of PEDEVCO Corp.
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 



 

 
 
Investor Information: (This must be consistent with the form of ownership
selected below and the information provided above)
 
Name (please print):
 
 
 
If entity named above,
By:
 
Its:
 
 
Social Security or Taxpayer I.D. Number:
 
 
 
Business Address (including zip code):
 
 
 
 
 
Business Phone:
 
 
 
Residence Address (including zip code):
 
 
 
 
 
Email Address:
 
 
 
Residence Phone:
 

 
All communications to be sent to:
 
________  Business or  ________ Residence Address ________ Email              
 
Please indicate below the form in which you will hold title to your interest in
the Shares and Warrants. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS
ACCEPTED, A CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST
IN THE SHARES AND/OR WARRANTS AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF
THIS SUBSCRIPTION, AND MAY RESULT IN ADDITIONAL COSTS TO YOU. Participants
should seek the advice of their attorneys in deciding in which of the forms they
should take ownership of the interest in the Shares and Warrants, because
different forms of ownership can have varying gift tax, estate tax, income tax,
and other consequences, depending on the state of the investor's domicile and
his or her particular personal circumstances.
 
________ INDIVIDUAL OWNERSHIP (one signature required)
 
________  JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON
(both or all parties must sign)
 
________  COMMUNITY PROPERTY (one signature required if interest held in one
name, i.e., managing spouse; two signatures required if interest held in both
names)
 
________  TENANTS IN COMMON (both or all parties must sign)
 
________  GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)
 
________  LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)
 
________  LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 


 

 
 
 
 
               CORPORATION (fill out all documents in the name of the
CORPORATION, by the President or other officer authorized to sign)
 
________ TRUST (fill out all documents in the name of the TRUST, by the Trustee,
and include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized. The date of the
trust must appear on the Notarial where indicated.)
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status and Investor Information effective as of August ___, 2017.


 
 
 
 
 
By: ________________________________
Signature
 
 
Printed Name:________________________
 
 
 
Title:   ________________________________________________________

(required for any stockholder that is a corporation, partnership, trust or other
entity)

 
 
 
 
 
________
Subscription Agreement
Participant’s Initials
PEDEVCO Corp.

 
 

 
 

